 Case 1:19-mc-00079-LPS Document 19 Filed 02/02/21 Page 1 of 3 PageID #: 350




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


TIDEWATER INVESTMENT SRL and
TIDEWATER CARIBE, S.A.,

                           Plaintiffs,
                    v.                                           C.A. No.: 19-mc-00079-LPS

BOLIVARIAN REPUBLIC OF VENEZUELA,

                           Defendant.


                                 JOINT STATUS REPORT

         Pursuant to the Court’s January 29, 2021 order (D.I. 18), the parties, through their

undersigned counsel, submit this Joint Status Report.

                                     Procedural Background

         On April 3, 2019, plaintiffs Tidewater Investment SRL and Tidewater Caribe, S.A.

(“Plaintiffs”) registered a foreign judgment against defendant Bolivarian Republic of Venezuela

(“Defendant”) in the amount of $36,397,000 with this Court. On November 15, 2019, Plaintiffs

filed a Motion for Writ of Attachment Fieri Facias Pursuant to 28 U.S.C. Section 1610(c) (the

“Motion”), along with a supporting declaration. D.I. 5-6. On June 1, 2020, Defendant filed an

Answering Brief in opposition to the Motion, along with supporting declarations. D.I. 13-16.

         On August 4, 2020, the Court entered a stipulated order (the “Stay Order”) providing that

“[a]ll deadlines and case activity in the above-captioned action (the ‘Action’) shall be stayed sine

die, pending further developments in the proceedings captioned Crystallex International Corp. v.

Bolivarian Republic of Venezuela, C.A. No. 17-mc-151-LPS; OI European Group B.V. v.

Bolivarian Republic of Venezuela et al., C.A. No. 1:19-cv-290-LPS and OI European Group

B.V. v. Bolivarian Republic of Venezuela et al., C.A. No. 1:19-mc-290-LPS.” The Stay Order




ME1 33529606v.1
 Case 1:19-mc-00079-LPS Document 19 Filed 02/02/21 Page 2 of 3 PageID #: 351




further provided that: (i) “[a]ny party may terminate the stay upon fifteen (15) days’ written

notice, at which time the Action will revert to its status as of submission of this Stipulation and

[Proposed] Order by the parties” and (ii) “[t]he parties shall meet and confer promptly after the

lifting of the stay to discuss the schedule for filing a reply brief on Plaintiffs’ Motion for an

Order Authorizing the Issuance of a Writ of Attachment Fieri Facias Pursuant to 28 U.S.C.

1610(C).”

                                    The Parties’ Joint Position

         The parties agree that it would be most efficient for the parties and the Court for this

Action to remain stayed on the same terms as outlined in the current Stay Order. The parties

anticipate that certain issues currently before the Court in the related proceedings referenced

above, as well as Northrop Grumman Ship Systems, Inc. v. The Ministry Of Defense Of The

Republic Of Venezuela, C.A. No. 1:20-mc-257-LPS, will inform and guide the parties with

respect to the course of this Action.

         The parties are available at the Court’s convenience should Your Honor have any

questions.




ME1 33529606v.1
 Case 1:19-mc-00079-LPS Document 19 Filed 02/02/21 Page 3 of 3 PageID #: 352




  /s/ Sarah E. Delia                             /s/ Stephen C. Childs
Michael P. Kelly (#2295)                      A. Thompson Bayliss (#4379)
Steven P. Wood (#2309)                        Stephen C. Childs (#6711)
Andrew S. Dupre (#4621)                       ABRAMS BAYLISS LLP
Sarah E. Delia (#5833)                        20 Montchanin Road, Suite 200
MCCARTER & ENGLISH, LLP                       Wilmington, Delaware 19807
Renaissance Centre                            (302) 778-1000
405 N. King Street, 8th Floor                 bayliss@abramsbayliss.com
Wilmington, Delaware 19801
(302) 984-6300                                OF COUNSEL:
mkelly@mccarter.com
swood@mccarter.com                            Joseph E. Neuhaus
adupre@mccarter.com                           James L. Bromley
sdelia@mccarter.com                           Angela Ellis
                                              SULLIVAN & CROMWELL LLP
OF COUNSEL:                                   125 Broad Street
                                              New York, New York 10004
Miguel López Forastier
Alexander A. Berengaut                        Counsel for Defendant Bolivarian
Mark D. Herman                                Republic of Venezuela
COVINGTON & BURLING LLP
One CityCenter
850 Tenth Street, N.W.
Washington, D.C. 20001
(202) 662-6000

Counsel for Plaintiffs Tidewater Investment
SRL and Tidewater Caribe, S.A.


Dated: February 2, 2021




ME1 33529606v.1
